76 F.3d 374
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  John Anthony NORRIS, Petitioner.
No. 95-8108.
United States Court of Appeals, Fourth Circuit.
Submitted:  January 18, 1996.Decided:  February 8, 1996.

John Anthony Norris, Petitioner Pro Se.
Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
John Anthony Norris petitions this court for a writ of mandamus pursuant to Fed.  R.App. 21, requesting that we direct a magistrate judge to vacate an order and require proof of jurisdiction.   Norris also seeks leave to proceed in forma pauperis.


2
We grant Norris's request to proceed in forma pauperis.   However, mandamus is an extraordinary writ that should be granted only in unusual circumstances not present here.  Kerr v. United States District Court, 426 U.S. 394 (1976).   Further, mandamus may not be used as a substitute for appeal.   In re United Steelworkers, 595 U.S. 958, 960 (4th Cir.1979).   Accordingly, we deny Norris's petition for writ of mandamus.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED